Citation Nr: 0947685	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-31 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a low back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1979 to 
December 2000.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in New York, New York.  The case 
previously came before the Board, at which time it was 
remanded for additional development in January 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Board remanded this case for additional 
development in January 2008.  Among the actions to be 
completed were to request that the Veteran provide any 
necessary authorizations to enable VA to obtain relevant 
treatment records.  VA was to then make all reasonable and 
necessary attempts to obtain these records and, thereafter, 
schedule the Veteran for a VA examination to assess all 
musculoskeletal and neurological symptoms of his low back 
disorder.  

A review of the claims file reflects that the Veteran 
provided the requested authorization for the release of his 
private treatment records which was dated in May 2008.  
However, while the Veteran submitted a few additional records 
from these providers, the claims file does not indicate that 
any attempt was made by the RO/AMC to obtain complete copies 
of the Veteran's treatment records.  Notably, the only 
records on file from Dr. B.S. consist of a 2002 evaluation 
and magnetic resonance imagine (MRI) report, although the 
Veteran indicated that he received ongoing treatment from Dr. 
B.S. from 2002 to the present time.  Similarly, while the 
claims file contains a few letters from the Veteran's 
chiropractor, Dr. E.A., the Veteran indicated that he saw 
this provider at least bi-weekly since 2006.  Yet, these 
records are not contained in the claims file.  

Moreover, the prior remand instructions indicated that the 
required examinations were to be performed after the 
Veteran's private treatment records were obtained.  Instead, 
the examinations were conducted without the benefit of these 
records.  

A claimant has a right to compliance with the Board's prior 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Insofar as it does not appear that those 
instructions were complied with herein, this case is remanded 
so that the development required in the Board's January 2008 
remand may be completed.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward a request 
for treatment records and the release of 
information to the appropriate physicians 
in an attempt to obtain records.  If more 
recent authorizations are needed, the 
Veteran's assistance should be requested 
as needed.  Any outstanding, relevant 
medical records should be obtained to the 
extent possible. Specifically, records 
should be obtained from Drs. E.A. and B.S.  
All records/responses received should be 
associated with the claims file.  If these 
records cannot be obtained, the claims 
file should document VA's efforts to 
obtain these records, and the Veteran 
should be appropriately notified of VA's 
inability to obtain the records.    
 
2. After any outstanding records have been 
obtained associated with the claims 
folder, if such records are received, the 
Veteran should be scheduled for a VA 
examination(s) to determine the current 
severity of any orthopedic and 
neurological symptoms of his low back 
disability, if any.  The claims folder 
should be made available to the 
examiner(s) for review prior to the 
examination(s). All pertinent tests should 
be accomplished and all clinical findings 
should be reported in detail. Orthopedic 
findings, to include limitation of motion, 
should be set out.  If a low back disorder 
other than lumbar strain is diagnosed, the 
examiner should indicate whether this 
disorder is at least as likely as not (at 
least 50 percent likely) a progression of, 
or otherwise related to, the Veteran's 
lumbar strain and if so, whether separate 
manifestations can be ascertained.   
 
The examiner(s) are requested to comment 
specifically on the following: 
 
(a) Has the Veteran had any periods of bed 
rest prescribed by a physician during the 
last 12 months, and if so, for what total 
duration; 
 
(b) Does the Veteran have muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis; and, 

(c) Does the Veteran have any significant 
neurological deficits attributable to his 
service- connected lumbar strain? If so, 
please detail the neurological symptoms 
and the nerve or nerve groups involved. It 
should also be indicated whether there are 
unilateral or bilateral symptoms.  In 
doing so, the examiner should comment, as 
necessary, on the examination report of 
the Veteran's private physician which 
indicated that the Veteran was diagnosed 
with right sciatic neuralgia and the 
examiner should explain the significance 
of a positive Braggard's sign as noted by 
the Veteran's private physician. 
 
3. The Veteran's entire file should then 
be reviewed and his claim readjudicated. 
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond 
thereto.  Consideration should be given to 
whether there are neurological findings 
that warrant a separate rating under the 
applicable provisions. 

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


